

AMENDMENT NO. 7
TO
BURLINGTON RESOURCES INC.
1997 EMPLOYEE STOCK INCENTIVE PLAN
 
 
The Burlington Resources Inc. 1997 Employee Stock Incentive Plan (the "Plan") is
hereby amended, effective as of January 1, 2005, as follows:
 
A new section 3.4 is added to the Plan to read as follows:
 
“3.4  Anything in this plan to the contrary notwithstanding, the Plan
Administrator, the Committee and the Board of Directors shall neither have nor
exercise any authority under this Plan to modify outstanding options or
Restricted Stock so as to cause any such options or Restricted Stock to provide
for a deferral of compensation subject to Section 409A of the Code.”